Claimants have paid an inheritance tax in proceedings lately pending in Henry County. They claim to have overpaid, in that, they have not had the benefit of some deductions which would reduce the amount of their taxable inheritance and consequently the amount of their tax. Some of these deductions consist of claims against the decedent’s estate allowed prior and some subsequent to the inheritanqe tax appraisement. The amount of the main item, the executor’s commissions, had not been fixed by the Court at the time of the appraisement, although it eould easily have been estimated. The tax was paid immediately and within six months of the decedent’s death, in order to take advantage of the five per cent statutory discount. The estate having been closed, a demand is now made for a rebate on the basis of the deductions claimed. The claim appears to be meritorious but defective, for no appeal was taken to the county court from the finding of the county judge, as provided by law, and no reason appears why this has not been done. Claimants for a refund of overpaid inheritance taxes must exhaust all remedies expressly provided by statute, before coming to this Court. The public convenience suggests it and the law requires it. The claim will therefore be denied.